DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 6/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Nos. 9,554,897 & 10,363,133 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This action is in response to the amendment filed on 6/24/2022.  In the amendment, claims 1 & 2 have been amended and claims 3-16 have been added.
Response to Arguments
Applicant’s arguments are made in light of the amendment to claim 2, which adds in the allowable features indicated in the reasons for allowance of claim 1, and the newly added claims 3-16, in which claim 3 recites the allowable features previously indicated.  No arguments need to be addressed since examiner acknowledges that the amendments and new claims incorporate allowable subject matter and are, therefore, not anticipated by the previously presented prior art.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, see Reasons for Allowance in the Non-Final Rejection mailed on 3/28/2022; regarding claim 2, Morriss et al. fails to disclose, teach, or suggest the method as claimed to include the steps of partially retracting the outer sheath to release a constraint from the atrial skirt and the ventricular skirt thereby allowing self-expansion thereof, and further retracting the outer sheath to release a constraint from the tab and to form a leaflet receptacle; and regarding claim 3, Morriss et al. fails to disclose, teach, or suggest the method as claimed to include the steps in the order of self-expanding the atrial skirt, self-expanding the ventricular skirt, and removing a constraint from a portion of the first tab thereby allowing a tip of the first tab to expand radially outward.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 1, 2022